     Case 3:19-cr-00104-MCR Document 28 Filed 09/09/19 Page 1 of 5




      IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF FLORIDA
                  PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO: 3:19cr104/MCR

DAVID C. WILLIAMS
                                /

      MOTION FOR PROTECTIVE ORDER CONCERNING
     DISCLOSURE OF RULE 16 DISCOVERY INFORMATION

      COMES NOW, the United States of America, by and through the

undersigned Assistant United States Attorney, and moves this Court for a

Protective Order concerning the disclosure of information required to be

provided by the government pursuant to Federal Rules of Criminal Procedure,

Rule 16¸ as well as Brady and Giglio, and as grounds therefore states:

      1.    On or about September 3, 2019, an Indictment was returned

against the above named defendant. (Doc. 19). Since that time, the defendant

has been arraigned on the Indictment, and a trial is now scheduled for October

7, 2019. (Doc. 24). On September 5, 2019, the undersigned was served with

a request for discovery by the defendant.

      2.    Based upon the nature of the offenses charged in the Indictment,

the government’s discovery materials includes significant amounts of
     Case 3:19-cr-00104-MCR Document 28 Filed 09/09/19 Page 2 of 5




personally identifying information of females/victims who were involved in

Asian massage parlors alleged to be linked to the defendant. This information

is protected information that should not be disclosed beyond the parties to the

litigation.

       3.     In order to provide discovery in this case, the government is

faced with limited options, that is: 1 – only allow defense counsel to inspect

the subject materials at the U.S. Attorney’s Office; 2 – fully redact the subject

materials, which could result in the redaction of pieces of information needed

by the defense; or, 3 – request permission from this Court to provide the

subject materials, and request a Protective Order prohibiting defense counsel

from providing the materials to any persons outside the office and, in the event

copies need to be provided to the client, require defense counsel to redact all

personally identifying information.

       4.     Federal Rules of Criminal Procedure, Rule 16(d)(1) provides,

       (d) Regulating Discovery.
             (1) Protective and Modifying Orders. At any time the court
                 may, for good cause, deny, restrict or defer discovery or
                 inspection, or grant other appropriate relief. The court may
                 permit a party to show good cause by a written statement that
                 the court will inspect ex parte. If relief is granted, the court
                 must preserve the entire text of the party’s statement under
                 seal.




                                        2
     Case 3:19-cr-00104-MCR Document 28 Filed 09/09/19 Page 3 of 5




      5.     The undersigned has consulted counsel for the defendant, and

counsel does not object to such a Protective Order being entered.

      6.     Based upon the aforementioned, the government asks this Court

to enter a Protective Order authorizing the government to provide copies of

its discovery materials, which contain personally identifying information, and

further order that defense counsel not provide copies of said materials to any

persons outside or on behalf of the office, maintain sole custody of such

materials, keep them in a secure location, and not transfer or otherwise

disseminate such materials to any other party. See also Title 18, United States

Code, Sections 3771(a) & (b) (providing, under the Crime Victims’ Rights

Act, the right “to be treated with fairness and with respect for the victim’s

dignity and privacy”).




                                      3
         Case 3:19-cr-00104-MCR Document 28 Filed 09/09/19 Page 4 of 5




           WHEREFORE, the government seeks a Protective Order from the

Court.1

                                           Respectfully submitted,

                                           LAWRENCE KEEFE
                                           UNITED STATES ATTORNEY

                                           /s/ David L. Goldberg
                                           DAVID L. GOLDBERG
                                           Assistant United States Attorney
                                           Northern District of Florida
                                           Member of the Maryland Bar
                                           21 East Garden Street, Suite 400
                                           Pensacola, Florida 32502
                                           (850) 444-4000




1
    A proposed Order is attached hereto.



                                           4
     Case 3:19-cr-00104-MCR Document 28 Filed 09/09/19 Page 5 of 5




                     RULE 7.1(B) CERTIFICATION

      I HEREBY CERTIFY that counsel for the defendant has been

contacted regarding this motion and has no objection.


                                       /s/ David L. Goldberg
                                       DAVID L. GOLDBERG
                                       Assistant United States Attorney




                      CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of

such filing to counsel for the defendant, on this 9th day of September, 2019.

                                       /s/ David L. Goldberg
                                       DAVID L. GOLDBERG
                                       Assistant United States Attorney




                                      5
